Case 1:19-cv-09159-PKC Document 20 Filed 01/16/20 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully(@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: — (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
fdeavillage Products Corp.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

IDEAVILLAGE PRODUCTS CORP.,
Plaintiff
v.

CIVIL ACTION No.
[23LOPF//V, et al., 19-cv-9159 (PKC)
Defendants

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(Gi) of the Federal Rules of Civil Procedure, Plaintiff
Ideavillage Products Corp. (“Ideavillage” or “Plaintiff’), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendant Chapter Seven in the above-captioned

action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.
Case 1:19-cv-09159-PKC Document 20 Filed 01/16/20 Page 2 of 2

Dated: January 16, 2020

It is so ORDERED.

Signed at New York, NY on

BY:

2020.

Respectfully submitted,

EPSTEIN DRANGEL LLP

Wu UNCLL
Danielle S. YamalH DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorney for Plaintiff
Ideavillage Products Corp.

 

Judge P. Kevin Castel
United States District Judge

bh
